Case 2:19-cv-08569-CAS-FFM Document 23-1 Filed 10/28/19 Page 1 of 2 Page ID #:221



   1 Brian M. Boynton (SBN 22193)
     brian.boynton@wilmerhale.com
   2 WILMER CUTLER PICKERING
   3    HALE AND DORR LLP
     1875 Pennsylvania Ave. NW
   4 Washington, DC 20006
     Tel.: (202) 663-6044
   5 Fax: (202) 663-6363
   6 Matthew Tymann (SBN 326249)
   7 matthew.tymann@wilmerhale.com
     WILMER CUTLER PICKERING
   8    HALE AND DORR LLP
     50 South Grand Avenue, Suite 2100
   9 Los Angeles, CA 90071
  10 Tel.: (213) 443-5343
     Fax: (213) 443-5400
  11
     Attorneys for Amicus Curiae Association of California Egg Farmers
  12
  13
                            UNITED STATES DISTRICT COURT
  14
                          CENTRAL DISTRICT OF CALIFORNIA
  15
                                     WESTERN DIVISION
  16
  17                                       Case No.    2:19-CV-08569-CAS (FFMx)
  18    NORTH AMERICAN MEAT
        INSTITUTE,
  19                                       [PROPOSED] ORDER GRANTING
                     Plaintiff,            UNOPPOSED MOTION FOR LEAVE
  20                                       TO FILE AMICUS BRIEF OF
              v.                           ASSOCIATION OF CALIFORNIA EGG
  21                                       FARMERS IN SUPPORT OF
  22    XAVIER BECERRA, in his             DEFENDANTS’ OPPOSITION TO
        official capacity as Attorney      PLAINTIFF’S MOTION FOR
  23    General of California, et al.,     PRELIMINARY INJUNCTION
  24                                       The Honorable Christina A. Snyder
                     Defendants.           Date:     November 25, 2019
  25
                                           Time:     10:00 a.m.
  26                                       Location: Courtroom 8D
  27                                       Complaint filed: October 4, 2019
  28
Case 2:19-cv-08569-CAS-FFM Document 23-1 Filed 10/28/19 Page 2 of 2 Page ID #:222



   1         IT IS HEREBY ORDERED that the Unopposed Motion for Leave to File
   2 Amicus Brief of Association of California Egg Farmers In Support of Defendants’
   3 Opposition to Plaintiff’s Motion for Preliminary Injunction is GRANTED; and that
   4 the Clerk is ordered to file the amicus curiae brief that accompanied the motion on
   5 the docket.
   6         IT IS SO ORDERED.
   7
   8 Dated: ____________, 2019
   9
  10                                                     ______________________
  11                                                     CHRISTINA A. SNYDER
  12                                                     United States District Judge
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
